FILED
                                                                  U.S. Bankruptcy Appellate Panel
                                                                        of the Tenth Circuit

                                                                    December 4, 2014
                                     PUBLISH                          Blaine F. Bates
                                                                          Clerk
            UNITED STATES BANKRUPTCY APPELLATE PANEL
                          OF THE TENTH CIRCUIT



IN RE EXPERT SOUTH TULSA, LLC,                 BAP No.      KS-14-009
             Debtor.


LTF REAL ESTATE COMPANY,                       Bankr. No.    10-20982
INC.,                                          Adv. No.      11-06011
                                                 Chapter     11
             Plaintiff – Counter-
             Defendant – Appellee,
      v.                                                OPINION
EXPERT SOUTH TULSA, LLC,
             Defendant – Counter-
             Claimant – Cross-Claimant
             – Appellant,
      and
FIRST AMERICAN TITLE
INSURANCE COMPANY,
             Defendant – Cross-
             Defendant – Appellee.


                 Appeal from the United States Bankruptcy Court
                            for the District of Kansas

Jonathan A. Margolies of McDowell Rice Smith & Buchanan, Kansas City,
Missouri, for Defendant – Counter-Claimant – Cross-Claimant – Appellant.
Bruce E. Strauss of Merrick, Baker & Strauss, P.C., Kansas City, Missouri, and
Tim L. Droel and J. Matthew Berner of Droel, PLLC, Bloomington, Minnesota,
for Plaintiff – Counter-Defendant – Appellee.

Before THURMAN, Chief Judge, ROMERO, and JACOBVITZ, Bankruptcy
Judges.
JACOBVITZ, Bankruptcy Judge.
      This appeal involves funds placed in escrow by the debtor to ensure the
completion of improvements on property it sold. The debtor asks us to review,
inter alia: 1) whether it was proper for the bankruptcy court to determine the
parties’ interests in the escrowed funds on summary judgment; 2) whether the
funds are property of the estate; and 3) whether the bankruptcy court erred in
dismissing the debtor’s avoidance counterclaims for failing to state a claim for
which relief may be granted. After carefully considering the record, we AFFIRM
in part and REVERSE in part.
FACTUAL BACKGROUND
      A.     The Escrow Agreement
      The debtor, Expert South Tulsa, LLC (“EST”), is an Oklahoma company
that developed and sold commercial property. On October 11, 2007, Appellee
LTF Real Estate Company, Inc. (“LTF”) entered into an agreement with EST
(“Purchase Agreement”) to purchase real property in the development known as
Memorial Commons in Tulsa, Oklahoma (“Property”). 1 The Purchase Agreement
required EST to construct certain improvements after closing at its sole expense
(“Improvements”)2 and to escrow an amount equal to 120% of the estimated cost




1
      Purchase Agreement, in Appellee Supplemental Appendix (“Supp.App.”) at
1-28. This agreement was amended four times, but the parties did not provide
this Court with the amended agreements. See Adversary Complaint at 3, ¶ 13, in
Appellant’s Appendix (“App.”) at 30 (detailing amendments).
2
       Purchase Agreement at 9, ¶ 17(a), in Supp.App. at 9. The Improvements
include: 1) constructing the detention facility and/or drainage channel serving the
Property; 2) constructing storm water connection lines of sufficient capacity from
the Property line to the detention facility and/or drainage channel; 3) constructing
the Internal Drive as agreed; 4) grading and compacting the site as agreed; 5)
extending utilities of sufficient capacity to the Property as agreed by the parties’
engineers; and 6) installing a traffic light at the sound end of the project and
constructing a vehicular connection to the Property by means of a secondary
access to be mutually agreed upon by the parties.

                                        -2-
to complete the Improvements.3 EST, LTF, and the escrow agent, First American
Title Insurance Company (“Escrow Agent”) executed an Escrow and Post-Closing
Construction Agreement (“Escrow Agreement”).4 As agreed, EST placed
$1,226,400 into an escrow account (“Escrow Account”) with Escrow Agent
(“Escrowed Funds”). In the event EST failed to timely commence or complete
the Improvements, LTF had the option of completing the Improvements and
obtaining reimbursement from the Escrow Account (“Self-Help Remedy”). 5
      The Escrow Agreement provides that the Escrowed Funds would only be
disbursed under certain conditions.6 Provided LTF had not exercised the Self-
Help Remedy, EST was entitled to receive payment of the Escrowed Funds in
three disbursements:
      (i) upon completion of the Grading/Compaction and Utilities Work
      Segments (“30 Day Work”), (ii) upon completion of the vehicular access
      and permits components of the Storm Work Work Segment and the Storm
      Lines, Internal Drives Work Segments (the “90-Day Work”), and (iii) upon
      completion of the Fence/Screening Work Segment, remainder of the Storm
      Work Work Segment, and the Traffic Light/Secondary Access Work
      Segment (“180 Day Work”). 7
EST had no right to any disbursement of Escrowed Funds unless and until it
completed a segment of the Improvements.8 If EST completed a segment, to
obtain payment it was required to submit a payment request to Escrow Agent
accompanied by the appropriate forms.9 If LTF did not timely object, Escrow
Agent was to disburse the requested amount to EST’s lender for the benefit of


3
      Id. at ¶ 17(b) at 9, in Supp.App. at 9.
4
      Escrow Agreement, in App. at 73-83.
5
      Id. at ¶ 4 at 1-2, in App. at 73-74.
6
      Id. at ¶ 5 at 3-4, in App. at 75-76.
7
      Id. at ¶ 5(a) at 3, in App. at 75 (emphasis omitted).
8
      Id.
9
      Id.

                                         -3-
EST.10 However, if LTF exercised a Self-Help Remedy for any segment, EST had
no further right to any disbursement of Escrowed Funds, even for a segment EST
had partially or fully completed, until LTF was fully reimbursed for its cost of
completing the segment or segments for which it exercised the Self-Help
Remedy.11 Thus, EST’s right to ever receive a disbursement of Escrowed Funds
terminated to the extent LTF had a right of reimbursement.
      EST engaged Key Construction Oklahoma, LLC (“Key Construction”) to
make the Improvements. Although Key Construction began work on the
Improvements, the work was not completed. There is nothing in the record
indicating that EST completed any of the three segments (30 Day Work, 90 Day
Work, or 180 Day Work) described above, nor does EST assert that it did.
Escrow Agent has not disbursed any money to EST from the Escrow Account on
account of the work EST performed.
      On April 22, 2009, Key Construction filed suit against EST in state court
for breach of contract, quantum meruit, and foreclosure of mechanics and
materialman’s liens.12 Key Construction alleged that EST owed it an outstanding
balance of $440,699. Key Construction and its subcontractors have settled and
dismissed their claims against EST. 13
      B.     The Adversary Proceeding
      On March 30, 2010, Team Viva, another creditor of EST, filed an
involuntary petition under Chapter 7 of the Bankruptcy Code against EST. EST
voluntarily converted the case to Chapter 11. After conversion of the case, LTF



10
      Id. at ¶ 5(b) at 3, in App. at 75.
11
      Id. at ¶ 5(d) at 3, in App. at 75.
12
       Memorandum in Support of Plaintiff’s Motion for Summary Judgment at 5,
¶ 17, in App. at 60.
13
      Id. at ¶ 19.

                                           -4-
filed an adversary proceeding against EST seeking a declaration regarding the
rights and interests each party had in the Escrowed Funds (“Declaratory Action”).
LTF alleged that neither EST nor the bankruptcy estate had any interest in the
Escrowed Funds and that LTF was entitled to exercise the Self-Help Remedy
under the terms of the Escrow Agreement. LTF also named Escrow Agent as a
defendant, requesting that it be ordered to disburse the Escrowed Funds to LTF.
EST filed an answer and counterclaim, asserting that it was entitled to a
distribution of all of the Escrowed Funds because they were property of the
bankruptcy estate. EST also asked the bankruptcy court to determine that the
Escrow Agreement was void and/or unenforceable. 14
      On April 4, 2011, LTF filed a motion for summary judgment in the
Declaratory Action. EST argued that the motion was premature because it was
filed prior to the commencement of discovery and that fact issues precluded
summary judgment.15 On August 29, 2011, the bankruptcy court granted partial
summary judgment in LTF’s favor, concluding: 1) EST had only a contingent
interest in the Escrowed Funds; 2) the Escrowed Funds were not property of the
estate; 3) neither EST nor LTF were entitled to a disbursement of the Escrowed
Funds at that time; and 4) LTF could exercise the Self-Help Remedy under the
terms of the Escrow Agreement.16 The opinion was implemented by a separate




14
      Answer at 5, in App. at 50. Because this counterclaim mirrors LTF’s
Declaratory Action, future references to the Declaratory Action refer both to
LTF’s complaint and the counterclaim.
15
      Response in Opposition to Plaintiff’s Motion for Summary Judgment, in
App. at 84-94.
16
      Memorandum Opinion and Order Granting Plaintiff’s Motion for Summary
Judgment, In Part, in App. at 112-119. LTF did not prevail on two of its claims:
1) EST had no rights to the Escrowed Funds, and 2) Escrow Agent should
disburse the Escrowed Funds to LTF.

                                         -5-
judgment entered on August 31, 201117 (together, the memorandum opinion and
judgment will be referred to as the “2011 Summary Judgment”).
      On September 12, 2011, EST filed a motion to alter or amend the 2011
Summary Judgment to correct clear error and prevent manifest injustice. 18 Once
again, EST argued that summary judgment was premature because it was denied
the opportunity to conduct any discovery to establish the factual foundation for its
affirmative defenses and counterclaims. EST also argued that summary judgment
was improper because resolution of the issues required interpretation of an
ambiguous contract.19 The bankruptcy court denied the motion to alter or amend
because EST had presented the same or similar arguments in opposition to LTF’s
summary judgment motion. 20 It also stated:
      the agreements at issue are clear, unambiguous, and therefore must
      be enforced in accordance with their express terms. Likewise, [EST]
      has failed to adduce any evidence creating a genuine issue of
      material fact for trial, and has otherwise “fail[ed] to explain what
      facts it needs to discover to21present its opposition” to LTF’s
      summary judgment motion.
      On September 15, 2011, EST filed an amended answer that included an
amended counterclaim (“Amended Counterclaim”),22 asserting two additional
counterclaims against LTF. EST’s new claims sought to avoid its sale of the


17
       Judgment dated August 31, 2011, in App. at 128-29. This judgment was
partial because it did not expressly adjudicate: 1) EST’s counterclaim that it is
entitled to the Escrowed Funds, 2) the parties’ claims against Escrow Agent, or 3)
who is entitled to the Escrowed Funds.
18
      Motion to Alter or Amend Judgment, in App. at 130-39.
19
      Id. at 7-10, in App. at 136-39.
20
     Memorandum and Order Denying EST’s Motion to Amend or Alter
Judgment, in App. at 158-61.
21
      Id. at 3, in App. at 160 (citation omitted). Because EST does not challenge
the bankruptcy court’s conclusion that the Agreements were unambiguous in its
appellate brief, it has abandoned this argument and we will not consider or
address it. In re Mayes, 294 B.R. 145, 148 (10th Cir. BAP 2003).
22
      Amended Counterclaim, in App. at 140-49.

                                        -6-
Property to LTF under Sections 544(b), 548 and 550 (“Avoidance
Counterclaims”).23 EST also filed a motion to compel LTF to respond to
discovery requests it had made prior to the entry of the 2011 Summary Judgment.
LTF did not file a reply to the Avoidance Counterclaims or respond to the motion
to compel.
       On December 15, 2011, EST sought summary judgment on the Avoidance
Counterclaims on the ground that LTF defaulted by failing to file a reply to the
Amended Counterclaim.24 In response, LTF argued that: 1) the Avoidance
Counterclaims were filed without first obtaining LTF’s written consent or leave of
court in violation of Federal Rule of Bankruptcy Procedure 7015;25 and 2) EST
was precluded from prosecuting these counterclaims because the 2011 Summary
Judgment entirely disposed of the Declaratory Action and it was now too late to
appeal that judgment.26 On January 27, 2012, the bankruptcy court denied EST’s
motion for summary judgment on the ground that EST failed to seek leave to file
post-judgment counterclaims contrary to Rule 7013 (“Counterclaim Amendment
Order”). 27
       On February 10, 2012, EST sought to alter or amend the Counterclaim
Amendment Order. EST argued that it was not required to seek leave of court to



23
        EST asserted the sale of the Property was a fraudulent transfer under
Sections 544 and 548 because EST did not receive reasonably equivalent value
for the Property.
24
     Motion for Summary Judgment on Counts II and III of the Amended
Counterclaim, in App. at 162-68.
25
       All future references to “Rule” refer to the Federal Rules of Civil
Procedure or the Federal Rules of Bankruptcy Procedures; those denominated in a
single or double digit are Civil Rules, and those denominated in the thousands are
Bankruptcy Rules.
26
     LTF’s Memorandum of Law in Opposition to EST’s Motion for Summary
Judgment, in App. at 178-99.
27
       Counterclaim Amendment Order, in App. at 205-06.

                                        -7-
amend its counterclaim because the scheduling order entered in the adversary
proceeding authorized such a filing.28 By an order entered February 14, 2012, 29
the bankruptcy court denied that motion, concluding the scheduling order did not
allow a party to bypass Rule 7015 and file an amended pleading without leave of
court or consent of other parties (“Counterclaim Reconsideration Order”). It also
noted that EST did not merely file an amended answer, but filed two previously
omitted counterclaims after the case had progressed past the initial pleading stage,
thus triggering Rule 7013’s leave of court requirement.
      On February 28, 2012, EST appealed the 2011 Summary Judgment, the
Counterclaim Amendment Order, and the Counterclaim Reconsideration Order to
this Court.30 After the parties briefed the issue of why the appeal should not be
dismissed as untimely or interlocutory, this Court entered an order on May 29,
2012, concluding that: 1) the appealed orders were interlocutory because LTF’s
claims against Escrow Agent and EST’s original counterclaim had yet to be
adjudicated; 2) EST was entitled to rely on the absence of an express adjudication
of its original counterclaim in continuing to prosecute its claims against LTF,
including amending its pleadings and seeking discovery; 3) the bankruptcy court
erred to the extent it declared the 2011 Summary Judgment was final and
appealable; and 4) no exceptional circumstances were present to warrant granting
leave to appeal these orders.31 Dismissal of the appeal, however, was stayed for

28
      Motion to Alter or Amend [Counterclaim Amendment Order], in App. at
207-11. The Scheduling Order provided that: “Defendant shall be allowed until
September 15, 2011 to join additional parties and/or to amend its pleadings.”
Scheduling Order at 3, ¶4, in App. at 110.
29
    Order Denying [EST’s] Motion to Alter or Amend [Counterclaim
Amendment Order], in App. at 212-13.
30
      LTF Real Estate Co., Inc. v. Expert S. Tulsa, LLC (In re Expert S. Tulsa,
LLC), appeal docketed, No. KS-12-012 (10th Cir. BAP Feb. 28, 2012).
31
      Order dated May 29, 2012 at 6-8, in App. at 219-21 (“May 29, 2012
                                                                   (continued...)

                                        -8-
sixty days to allow EST time to seek a Rule 54(b) certification or to obtain an
express adjudication of all claims in the Declaratory Action. After the sixty-day
period expired, this Court dismissed the appeal (together, the order dismissing the
appeal32 and the May 29, 2012 order will be referred to as the “BAP Orders”).
      After the appeal was dismissed, the bankruptcy court reinstated the
Avoidance Counterclaims.33 LTF then filed a motion to dismiss EST’s original
counterclaim and the Avoidance Counterclaims under the law-of-the-case
doctrine.34 LTF also argued that EST could not allege or prove the Avoidance
Counterclaims involved property of the estate. Approximately seven months after
filing the Motion to Dismiss, LTF filed a separate motion for summary judgment
on the Avoidance Counterclaims.35 This motion mirrored the Motion to Dismiss,
but also requested an order requiring Escrow Agent to disburse the Escrowed
Funds to it.
      On February 18, 2014, the bankruptcy court entered an order granting
LTF’s Motion to Dismiss and dismissed EST’s original counterclaim without
prejudice because it did not involve property of estate and was a noncore matter
which the court, in its discretion, would abstain from hearing (“Dismissal




31
      (...continued)
Order”).
32
      [BAP] Dismissal Order dated August 1, 2012, in Supp.App. at 49.
33
       July 25, 2012 Hearing Tr. at 3, 6, in App. at 253, 256. It is not entirely
clear that the May 29, 2012 Order actually required the bankruptcy court to
reinstate the Avoidance Counterclaims. The import of the order was that the 2011
Summary Judgment was not final and did not dispose of the Declaratory Action
because the original counterclaims had not been adjudicated.
34
      Motion to Dismiss, in App. at 232-43.
35
     LTF’s Motion and Memorandum of Law in Support of Motion for Summary
Judgment Dismissing EST’s “Amended Counterclaim” and Disbursing Escrow
Escrowed Funds, in Supp.App. at 50-72.

                                         -9-
Order”).36 The bankruptcy court also dismissed Escrow Agent as a party to the
adversary because it lacked jurisdiction to direct a third-party escrow agent to
dispose of or disburse nonestate property. The Dismissal Order also contained a
sua sponte dismissal of the Avoidance Counterclaims under Rule 12(b)(6) after
determining EST failed to adequately plead its claims under Sections 544 and
548. The bankruptcy court then entered separate orders denying as moot LTF’s
motion for summary judgment on the counterclaims, EST’s original motion for
summary judgment, and EST’s motion to stay scheduling order deadlines
(collectively “Moot Orders”).37 EST now appeals the 2011 Summary Judgment
and the accompanying order denying the motion to reconsider that judgment, the
Counterclaim Amendment Order, the Counterclaim Reconsideration Order, the
Dismissal Order, and the Moot Orders. 38
                          APPELLATE JURISDICTION
      This Court has jurisdiction to hear timely filed appeals from “final
judgments, orders, and decrees” of bankruptcy courts within the Tenth Circuit,
unless one of the parties elects to have the district court hear the appeal. 39 The
appealed orders together dispose of all of the claims in the adversary proceeding,
thus they are final orders for purposes of appeal.40 EST timely filed a notice of

36
      Dismissal Order, in App. at 288-301.
37
      See Order Denying Defendant’s Motion for Summary Judgment as Moot, in
App. at 284-85; Order Denying Defendant’s Motion to Stay Scheduling Order
Deadlines as Moot, in App. at 286-87; Order Denying Plaintiff’s Motion for
Summary Judgment as Moot, in Supp.App. at 77-78.
38
      Notice of Appeal, in App. at 316-18.
39
     28 U.S.C. § 158(a)(1), (b)(1), and (c)(1); Fed. R. Bankr. P. 8002; 10th Cir.
BAP L.R. 8001-3.
40
       Long v. St. Paul Fire and Marine Ins. Co., 589 F.3d 1075, 1078 n.2 (10th
Cir. 2009) (“[O]nce the district court enters a final order, its earlier interlocutory
orders merge into the final judgment and are reviewable on appeal.”); Holaday v.
Seay (In re Seay), 215 B.R. 780, 785 (10th Cir. BAP 1997) (bankruptcy court’s
                                                                          (continued...)

                                         -10-
appeal from the Dismissal Order and Moot Orders. 41 None of the parties elected
to have this appeal heard by the United States District Court for the District of
Kansas. The parties have therefore consented to appellate review by this Court.
                            STANDARD OF REVIEW
      For purposes of standard of review, decisions by trial courts are
traditionally divided into three categories, denominated: 1) questions of law,
which are reviewable de novo; 2) questions of fact, which are reviewable for clear
error; and, 3) matters of discretion, which are reviewable for abuse of discretion. 42
De novo review requires an independent determination of the issues, giving no
special weight to the bankruptcy court’s decision.43 A factual finding is “clearly
erroneous” when “‘it is without factual support in the record, or if the appellate
court, after reviewing all the evidence, is left with the definite and firm
conviction that a mistake has been made.’”44 “Under the abuse of discretion
standard: ‘a trial court’s decision will not be disturbed unless the appellate court
has a definite and firm conviction that the lower court made a clear error of




40
      (...continued)
summary judgment order on nondischargeability claim under fraud exception,
combined with judgment for debtor from trial of claims seeking denial of
discharge, disposed of entire complaint, and orders thus were final and
appealable).
41
      Because the other orders referenced above (the 2011 Summary Judgment,
the Counterclaim Amendment Order, the Counterclaim Reconsideration Order,
and the Moot Orders) were interlocutory and merged with the Dismissal Order,
EST’s timely appeal of the Dismissal Order constitutes a timely appeal of those
orders as well.
42
       Pierce v. Underwood, 487 U.S. 552, 558 (1988); see Fowler Bros. v. Young
(In re Young), 91 F.3d 1367, 1370 (10th Cir. 1996).
43
      Salve Regina Coll. v. Russell, 499 U.S. 225, 238 (1991).
44
      Las Vegas Ice & Cold Storage Co. v. Far W. Bank, 893 F.2d 1182, 1185
(10th Cir. 1990) (quoting LeMaire ex rel. LeMaire v. United States, 826 F.2d
949, 953 (10th Cir. 1987)).

                                         -11-
judgment or exceeded the bounds of permissible choice in the circumstances.’” 45
         We review a bankruptcy court’s denial of a Rule 56(d) request to conduct
additional discovery prior to entry of summary judgment for abuse of discretion. 46
We, however, review a bankruptcy court’s grant of summary judgment de novo,
applying “the same legal standard as was used by the bankruptcy court to
determine whether either party is entitled to judgment as a matter of law.” 47 We
review a bankruptcy court’s determination whether property is property of the
estate de novo.48 Likewise, we review the dismissal of a claim under Rule
12(b)(6) de novo.49 Finally, we review a bankruptcy court’s ruling on a Rule
59(e) motion for an abuse of discretion. 50
                                   DISCUSSION
         On appeal, EST asks us to reverse the bankruptcy court’s summary
judgment determinations regarding the parties’ interests in the Escrowed Funds.
EST argues that the bankruptcy court erred by: 1) prematurely granting summary
judgment in favor of LTF; 2) concluding the Escrowed Funds are not property of
the estate; 3) concluding LTF retained the right to exercise the Self-Help Remedy



45
       Moothart v. Bell, 21 F.3d 1499, 1504 (10th Cir. 1994) (quoting McEwen v.
City of Norman, 926 F.2d 1539, 1553-54 (10th Cir. 1991)).
46
       Comm. for the First Amendment v. Campbell, 962 F.2d 1517, 1522 (10th
Cir. 1992) (review a court’s denial of a Rule 56(f) [now Rule 56(d)] motion for an
abuse of discretion); Price ex rel. Price v. W. Res., Inc., 232 F.3d 779, 783 (10th
Cir. 2000) (same).
47
       Rushton v. Bank of Utah (In re C.W. Mining Co.), 477 B.R. 176, 180 (10th
Cir. BAP 2012) (internal quotation marks omitted), aff’d, 749 F.3d 895 (10th Cir.
2014).
48
     Carbaugh v. Carbaugh (In re Carbaugh), 278 B.R. 512, 517 (10th Cir.
BAP 2002).
49
Will. v. Meyer (In re Williams), 438 B.R. 679, 683 (10th Cir. BAP
2010).
50
       Loughridge v. Chiles Power Supply Co., Inc., 431 F.3d 1268, 1275 (10th
Cir. 2005).

                                         -12-
postpetition; and (4) declining to reconsider that ruling. EST also asks us to
reverse the bankruptcy court’s dismissal of the Avoidance Counterclaims and its
denial of summary judgment in EST’s favor on those claims. We address each
issue in turn below.
      A.     Summary Judgment Regarding the Escrowed Funds
      Rule 56 governs motions for summary judgment and is made applicable in
adversary proceedings by Rule 7056. Summary judgment is appropriate if the
movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.51 The movant bears the burden
of proving the absence of controverted facts. Once this initial burden is met, the
nonmovant must not only set forth specific facts showing there is a genuine issue
for trial, but also that the disputed fact is material. Facts not properly
controverted may be deemed undisputed for purposes of the motion. 52
        1.   The bankruptcy court did not abuse its discretion in granting
             partial summary judgment prior to the commencement of
             discovery.
      EST argues that the bankruptcy court erred by granting partial summary
judgment before the commencement of discovery.53 More specifically, EST
contends it was deprived of the opportunity to develop facts to show the Escrow
Agreement was void and that EST owned the Escrowed Funds on the petition
date, or at least to show there were material facts in genuine dispute. 54 We
disagree.
      Although Rule 56 contains a deadline for filing a summary judgment
motion - which is 30 days after the close of all discovery - nothing in the rule


51
      Fed. R. Civ. P. 56(a).
52
      Fed. R. Civ. P. 56(e)(2); D. Kan. Rule 56.1(a).
53
      Appellant’s Brief at 6-9.
54
      Id. at 8-9.

                                         -13-
prohibits the entry of summary judgment before discovery commences or is
completed.55 Unlike other rules, which explicitly specify how early a particular
motion can be filed, there is no waiting period to file a summary judgment
motion.56 A party may be entitled to judgment as a matter of law based on the
facts known to him at the time the case was commenced. 57
      If a party believes that summary judgment is premature, Rule 56(d)
provides a mechanism to defer consideration of such a motion to permit further
discovery. That rule provides:
      If a nonmovant shows by affidavit or declaration that, for specified reasons,
      it cannot present facts essential to justify its opposition, the court may:
             (1) defer considering the motion or deny it;
             (2) allow time to obtain affidavits or declarations or to take
             discovery; or
             (3) issue any other appropriate order.
The general principle of Rule 56(d) is that “summary judgment [should] be
refused where the nonmoving party has not had the opportunity to discover
information that is essential to his opposition.” 58
      To invoke Rule 56(d)’s protections, the nonmovant must furnish an
affidavit or declaration explaining why facts precluding summary judgment
cannot be presented without granting the nonmovant additional time to respond,
including identifying the probable facts not available and what steps have been


55
      Weir v. Anaconda Co., 773 F.2d 1073, 1081 (10th Cir. 1985) (“There is no
requirement in Rule 56 . . . that summary judgment not be entered until discovery
is complete.”).
56
      Compare Fed. R. Civ. P. 56(b) (a party may file a motion for summary
judgment at any time until 30 days after the close of all discovery) with Fed. R.
Civ. P. 11 (21 day waiting period to file motion for sanctions); Fed. R. Civ. P.
26(d) (“A party may not seek discovery from any source before the parties have
conferred as required by Rule 26(f)[.]”).
57
      Engelking v. Watters, 20 F.3d 1171, at *4 (5th Cir. 1994) (noting that
discovery need not be allowed in every case when “summary judgment can be
based on the parties’ pleadings alone”).
58
      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 n.5 (1986).

                                          -14-
taken to obtain these facts.59 The nonmovant must also explain “how additional
time will enable him to rebut movant’s allegations of no genuine issue of fact.” 60
      Here, EST invoked Rule 56(d) in its response in opposition to LTF’s
summary judgment motion.61 However, the response lacked the information
required by Rule 56(d). LTF set forth twenty-seven material facts in its motion
for summary judgment. EST’s preliminary response to these facts was a general
statement that it had yet to conduct any discovery and should be afforded an
opportunity to discover matters to contravene them.62 In its affidavit in
opposition to summary judgment, EST simply attested that “[it] intends to
conduct discovery in this action upon the existence of authorization to do so.” 63
Neither the affidavit nor the response shed light on what facts needed to be
developed, why they were not available, and how additional time would enable it
to rebut LTF’s allegations of no genuine issue of material fact. 64 Because EST’s
Rule 56(d) request was patently deficient, the bankruptcy court did not abuse its



59
      Comm. for the First Amendment v. Campbell, 962 F.2d 1517, 1522 (10th
Cir.1992); Price ex re. Price v. W. Res., Inc., 232 F.3d 770, 783 (10th Cir. 2000).
60
       Patty Precision v. Brown & Sharpe Mfg. Co., 742 F.2d 1260, 1264 (10th
Cir. 1984).
61
       EST’s Response in Opposition to Plaintiff’s Motion for Summary Judgment
at 7, ¶ 16, in App. at 90 (“. . . [m]otion . . . should be denied . . . pursuant to Rule
56(d)(1).”).
62
       Id. at 2-3, in App. at 85-86. EST did specifically controvert paragraphs 26
(“Debtor has nothing more than a contingent remainder [interest] in the Escrowed
Funds”) and 27 (“The entire amount in escrow is available to complete the
improvements to the Property.”) of the summary judgment motion, stating they
were legal conclusions, not facts. Even if true, this controversion neither
establishes a genuine issue of material fact nor a Rule 56(d) explanation.
63
       Id., Affidavit in Opposition to Plaintiff’s Motion for Summary Judgment at
2, ¶7, in App. at 93.
64
       Pasternak v. Lear Petro. Exploration, Inc., 790 F.2d 828, 833 (10th Cir.
1986) (“ Rule 56(f) [now Rule 56(d)] may not be invoked by the mere assertion
that discovery is incomplete or that specific facts necessary to oppose summary
judgment are unavailable[.]”).

                                          -15-
discretion in denying it. 65
       2.     The bankruptcy court correctly concluded that the Escrowed
              Funds are not property of the estate.
       Next, EST claims that because it supplied the Escrowed Funds and
performed some Improvements prepetition, it held title, as well as a vested or
present interest, in the Escrowed Funds, making them property of the estate. 66
Moreover, because LTF did not implement the Self-Help Remedy prepetition,
EST contends it was entitled to a disbursement of Escrowed Funds on the petition
date.67 Alternatively, EST argues the estate owns and is entitled to the Escrowed
Funds because the Escrow Agreement was void on the petition date by its terms
and by the parties’ lengthy inaction.68 These arguments are unpersuasive.
       Section 541(a)(1) defines “property of the estate” as “all legal or equitable
interests of the debtor in property as of the commencement of the case,”
“wherever located and by whomever held.” This includes all causes of action and




65
       Weir v. Anaconda Co., 773 F.2d 1073, 1081-83 (10th Cir. 1985);
Hackworth v. Progressive Cas. Ins. Co., 468 F.3d 722, 731-32 (10th Cir. 2006);
McKissick v. Yuen, 618 F.3d 1177, 1190 (10th Cir. 2010). See also THI-Hawaii,
Inc. v. First Commerce Fin’l Corp., 627 F.2d 991, 994 (9th Cir. 1980) (district
court did not err in granting summary judgment prior to any discovery where
nonmoving party failed to move for a continuance under 56(f)); Over The Road
Drivers, Inc. v. Transp. Ins. Co., 637 F.2d 816, 821 (1st Cir. 1980) (where party
never requested court to postpone summary judgment hearing as it might have
under 56(f), absence of discovery in no way precludes summary judgment);
Mid-South Grizzlies v. Nat’l Football League, 720 F.2d 772, 780 & n.4 (3rd Cir.
1983) (most courts agree that filing an affidavit is necessary for preservation of a
Rule 56(f) contention that summary judgment should be denied pending further
discovery); Shavrnoch v. Clark Oil and Ref. Corp., 726 F.2d 291, 294 (6th Cir.
1984) (absent 56(f) affidavit, district court did not abuse its discretion by granting
movant’s summary judgment motion prior to completion of nonmovant’s
discovery).
66
       Appellant’s Brief at 10-11.
67
       Id. at 11 n.2.
68
       Id. at 12; Appellant’s Reply Brief at 4, n.3.

                                         -16-
claims held by the debtor on the petition date. 69 While Section 541(a)(1) is
construed broadly, it is not without limits. “[T]he estate can only succeed to the
same property interest that the debtor possesses, and cannot achieve a greater
interest.”70 Federal bankruptcy law determines the extent to which a debtor’s
property interests are property of the estate, while state law defines the debtor’s
interest in property. 71
       Under Oklahoma law, an entity’s interest in escrowed funds is limited
where the entity placed the funds in escrow for a specific purpose and that
purpose has not yet been achieved. In Marion Machine, Foundry & Supply Co. v.
First National Bank & Trust Company of Tulsa,72 the seller of an interest in an oil
and gas lease promised to drill a well on the property for the benefit of buyer.
The buyer placed the $25,000 purchase price in escrow. The escrow agent was to
pay the escrowed funds to the seller only upon its completion of the well free and
clear of liens. The Oklahoma Supreme Court determined that the fund was
created and placed in escrow for a specific purpose (i.e. to assure completion of
the well and to pay all claims relating to such completion that could result in a
lien against the property). The court held that “until these claims were all paid
and the fund released, the [seller’s assignee] had no right to assign any portion of




69
       In re Gavend, No. 93-1494, 1994 WL 235535, at *1 (10th Cir. June 2,
1994) (“Under 11 U.S.C. 541(a)(1), bankruptcy estate property includes all causes
of action[.]”).
70
      5 Collier on Bankruptcy ¶ 541.01 at 541-10 (Alan N. Resnick & Henry J.
Sommer eds.-in-chief, 16th ed. 2014). Kapila v. Atl. Mortg. and Inv. Corp. (In re
Halabi), 184 F.3d 1335, 1337 (11th Cir. 1999) (reciting the well known
bankruptcy principle that “an interest that is limited in the hands of the debtor is
equally limited in the hands of the estate”) (internal quotation marks omitted).
71
      Butner v. United States, 440 U.S. 48, 54-55 (1979); In re Wise, 346 F.3d
1239, 1242 (10th Cir. 2003).
72
       58 P.2d 900 (Okla. 1936).

                                        -17-
said fund to any outside creditor.”73 As discussed in more detail below,
Oklahoma law is therefore consistent with our conclusion that EST did not have a
present, vested interest in the Escrowed Funds on the petition date.
       Applying federal bankruptcy law, most courts hold that funds held in
escrow to assure or guarantee the debtor’s performance of an obligation are not
property of the estate where:74 (1) the funds were placed in escrow under an
escrow agreement for the benefit or protection of another party; (2) the funds
were in the possession and control of an escrow agent on the petition date; and (3)
the debtor is entitled to receive the funds (or some portion thereof) only after
fulfilling certain conditions.75 Some courts characterize essentially these same
criteria as “factors,” which if met, favor concluding that escrowed funds are not
property of the estate.76 Under these circumstances, “[a]ny claim, contingency or
chose in action against the trust fund is the property of the estate but the fund
itself is not.” 77

73
        Id. at 905.
74
      Although we limited our focus to the facts at hand, we are not suggesting
our conclusion applies only to escrowed funds that meet the criteria listed herein.
75
       5 Collier on Bankruptcy ¶ 541.09[2] at 541-50-51 (“[m]ost courts have held
that assets in escrow are not property of the estate. Estate property is confined to
the rights conferred upon the debtor by the escrow agreement, not property rights
in the assets escrowed.”). See also In re Palm Beach Heights Dev. & Sales Corp.,
52 B.R. 181 (Bankr. S.D. Fla. 1985); Dolphin Titan Int’l, Inc. v. Gray & Co., Inc.
(In re Dolphin Titan Int’l, Inc.), 93 B.R. 508 (Bankr. S.D. Tex. 1988); Cedar
Rapids Meats, Inc. v. Hager (In re Cedar Rapids Meats, Inc.), 121 B.R. 562
(Bankr. N.D. Iowa 1990); In re Alt. Gulf Cmtys. Corp., 369 B.R. 156 (Bankr.
Del. 2007).
76
       See, e.g, Cedar Rapids Meats, 121 B.R. at 567 (citing factors collected in
World Commc’ns, Inc. v. Direct Mktg. Guar. Trust (In re World Commc’ns), 72
B.R. 498, 500 (D. Utah 1987)). Relevant factors include: “whether the debtor
initiated or agreed to the creation of the escrow; what, if any, control the debtor
exercises over it, the incipient source of it, the nature of the funds put into it, the
recipient of its remainder (if any), the target of its benefit, and the purpose of its
creation.” Id.
77
        In re Int’l Tobacco Partners, Ltd., 462 B.R. 378, 389 n.13 (Bankr.
                                                                      (continued...)

                                          -18-
      At least one court has applied this rationale when faced with facts similar
to those before us. In Palm Beach, the debtor placed funds in escrow to guarantee
that it would complete certain drainage and road improvement work. 78 The
bankruptcy court concluded the escrowed funds were not property of the estate
based on the following rationale:
      Said fund is a trust or escrow to assure the completion of the road
      and drainage improvements on the property and only upon
      completion of the improvements, would debtor have any interest in
      the fund. Any claim, contingency or chose in action against the trust
      fund is the property of the estate but the fund itself is not. The
      debtor may not have any part of said fund until such time as the
      debtor establishes that all prior claims in the fund have been paid and
      that a residuum remains to which it is entitled. 79
      We are persuaded by the reasoning of Palm Beach and similar cases. The
majority rule that estate property includes the claim to receive a disbursement of
escrowed funds after satisfying certain conditions - but not the funds themselves -
gives effect to the terms of the Escrow Agreement and the intent of the parties in
this case. EST agreed to create the escrow for LTF’s benefit with the objective of
guaranteeing the completion of the Improvements. EST is not in possession of
and has no control over the Escrowed Funds. Under the Escrow Agreement, EST
only had a right to receive payment of the Escrowed Funds in three
disbursements: (1) upon its completion of a segment of the Improvements (the 30
Day Work, the 90 Day Work, or the 180 Day Work), but only if LTF had not
already exercised the Self-Help Remedy as to a prior segment; or (2) if LTF
exercised the Self-Help Remedy, only if funds remained after LTF was


77
       (...continued)
E.D.N.Y. 2011) (quoting Palm Beach, 52 B.R. at 183 (emphasis added)). See
also In re TMT Procurement Corp., 764 F.3d 512, 524 n.48 (5th Cir. 2014)
(“[F]unds held in escrow are ‘property of the estate’ only to the extent of the
debtor’s independent right to that property”) (citing In re Kemp, 52 F.3d 546,
551-53 (5th Cir. 1995)).
78
      Palm Beach, 52 B.R. at 183.
79
      Id.

                                        -19-
reimbursed for its cost of completing one or more segment.
      Despite EST’s protestations that it performed “some of the property
[I]mprovements prepetition,”80 the record does not indicate, and EST does not
argue on appeal, that it had completed any of the three segments of the
Improvements prior to the petition date. Thus, as of the petition date, EST did
not have a present, vested interest in the Escrowed Funds under the Escrow
Agreement. Instead, any interest EST had in the Escrowed Funds was contingent
upon its completion of a segment before LTF exercised a Self-Help Remedy or
upon any Escrowed Funds remaining after reimbursing LTF for LTF’s cost of
completion. EST’s ability to assert a claim against Escrow Agent to enforce its
conditional contractual right to payment became property of the estate on the
petition date. However, the Escrowed Funds themselves did not. Thus, applying
both Oklahoma and federal bankruptcy law, the bankruptcy court correctly
concluded that the Escrowed Funds were not property of the estate.
      Alternatively, EST argues it is entitled to the Escrow Funds for another
reason. According to EST, the Escrow Agreement was void prepetition as of
September 30, 2009, or as a result of the parties’ failure to complete their
objective prepetition. These arguments are without merit. The September 30,
2009 deadline applies to the disbursement of any residuals to EST and applies




80
      Appellant’s Brief at 11.

                                        -20-
only if no dispute exists between EST and LTF regarding the Escrowed Funds.
That section provides:
              Any Escrowed Funds remaining in the Escrow Account after
      disbursement of all amounts requested for all phases of [EST’s] Post-
      Closing Work, including disbursement to [LTF] if [LTF] has
      exercised Self Help, shall be disbursed to [EST]; provided, however,
      that, in any event, provided no dispute exists between [EST] and
      [LTF] regarding the Escrowed Funds, Escrow Agent shall disburse
      any Escrowed Funds remaining in the Escrow Account . . . as of
      September 30, 2009 to EST. 81
Here, as of the petition date, no requested funds had been disbursed, and a dispute
existed between EST and LTF. Further, the Escrow Agreement contains no
termination provision. It was therefore not void as of September 30, 2009.
      EST also provides no authority to support its argument that the Escrow
Agreement was void because the parties failed to complete its objective
prepetition, and this Court has found none. EST’s position would allow a party
to unilaterally circumvent such agreement simply by commencing bankruptcy
before meeting its obligation to complete improvements.
      In sum, the bankruptcy court correctly concluded that the Escrowed Funds
are not property of the estate and EST did not have a right to disbursement of the
Escrowed Funds. The estate owned EST’s right to assert a claim against Escrow
Agent to enforce its contractual rights under the Escrow Agreement.
      3.    EST has not preserved for appeal its remaining argument as to
            why LTF was prohibited from exercising the Self-Help Remedy
            post-petition.
      In addition to asserting the Escrow Agreement was void and/or
unenforceable, EST also argues that the bankruptcy court erred in allowing LTF
to exercise the Self-Help Remedy postpetition without modifying the automatic
stay. More specifically, EST contends: (1) the automatic stay applies to exercise
of the Self- Help Remedy; (2) LTF did not seek stay relief; and (3) the bankruptcy



81
      Escrow Agreement at 4, ¶5(e), in App. at 76.

                                       -21-
court provided no legal basis for modifying the stay.82 EST, however, did not
preserve this issue for appeal. In the Tenth Circuit, “the vague and ambiguous
presentation of a theory” to “the [lower] court [does not] preserve that theory as
an appellate issue.” 83 “[I]ssues adverted to in a perfunctory manner,
unaccompanied by some effort at developed argumentation, are deemed
waived.”84 “It is not enough merely to mention a possible argument in the most
skeletal way, leaving the court to do counsel’s work, create the ossature for the
argument, and put flesh on its bones.” 85
      Our examination of the record shows that prior to filing its brief in this
Court, EST only mentioned the automatic stay once to the bankruptcy court. In
its response in opposition to LTF’s summary judgment motion, EST included a
conclusory statement that “[w]ith the commencement of the bankruptcy
proceeding, the automatic stay bars any attempt by [LTF] to take any action
adverse to [EST] or otherwise prosecute a claim against the funds. [LTF] fails to
take cognizance at all of the effect of the automatic stay on its exercise of any
alleged rights under the Escrow Agreement.”86 EST presumably relies on Section
362(a) for its assertion that exercise of the Self Help Remedy is subject to the
automatic stay. Section 362 contains eight subsections. EST did not specify to
the bankruptcy court, or to us, which subsection or subsections upon which it
relies, and he has not argued why exercise of the Self -Help Remedy is stayed.



82
      Appellant’s Brief at 12-13.
83
      Ecclesiastes 9:10–11–12, Inc. v. LMC Holding Co., 497 F.3d 1135, 1141
(10th Cir. 2007) (internal quotation marks omitted).
84
      Hardeman v. City of Albuquerque, 377 F.3d 1106, 1122 (10th Cir. 2004)
(quoting United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990)).
85
      Zannino, 895 F.2d at 17.
86
       EST’s Response in Opposition to Plaintiff’s Motion for Summary Judgment
at 7, ¶ 14, in App. at 90.

                                        -22-
EST has therefore not preserved the automatic stay issue for appeal.
      4.     The bankruptcy court did not abuse its discretion in denying
             EST’s Motion to Alter the 2011 Summary Judgment.
      Rule 59(e), made applicable to bankruptcy proceedings by Rule 9023,
allows a court to reconsider a previous ruling under certain circumstances. 87
Grounds for reconsideration include: “(1) an intervening change in the
controlling law, (2) new evidence previously unavailable, and (3) the need to
correct clear error or prevent manifest injustice.”88 “Rule 59(e) does not allow
the losing party to repeat old arguments previously considered and rejected, or to
raise new legal theories that should have been raised earlier.” 89
      In its motion to alter or amend, EST failed to identify grounds warranting
relief under Rule 59(e). EST urged the bankruptcy court to reconsider the 2011
Summary Judgment to correct error and prevent manifest injustice, but it simply
pointed to the same arguments presented in opposition to LTF’s summary
judgment motion. EST has not alleged an intervening change in the law or that it
discovered new evidence. Consequently, the bankruptcy court did not abuse its
discretion in declining to alter or amend the 2011 Summary Judgment.
      B.     Dismissal of the Avoidance Counterclaims Pursuant to Rule
             12(b)(6) For Failure to State a Claim Based on Factual Pleading
             Deficiencies
      In the Dismissal Order, the bankruptcy court dismissed the Avoidance
Counterclaims pursuant to Rule 12(b)(6) because EST did not allege sufficient
facts to support a plausible claim for relief under Sections 544 or 548 as required




87
      Servants of the Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000).
88
      Id.
89
      Nat’l Metal Finishing Co., Inc. v. BarclaysAmerican/Commercial, Inc., 899
F.2d 119, 123 (1st Cir. 1990); Fed. Deposit Ins. Corp. v. Meyer, 781 F.2d 1260,
1268 (7th Cir. 1986).

                                         -23-
by the Supreme Court in Twombly and Iqbal.90 As an initial matter, we note that
LTF’s motion to dismiss the Avoidance Counterclaims sought dismissal under the
law-of-the-case doctrine. LTF did not raise lack of factual specificity as a ground
for dismissal. The bankruptcy court dismissed the Avoidance Counterclaims for
factual pleading deficiencies sua sponte.
      Rule 12(b)(6) allows courts to dismiss a claim for relief where the plaintiff
has failed “to state a claim upon which relief can be granted.” 91 “Under Rule
12(b)(6), a plaintiff with an arguable claim is ordinarily accorded notice of a
pending motion to dismiss for failure to state a claim and an opportunity to amend
the complaint before the motion is ruled upon.”92 The Supreme Court provided
the following rationale for this safeguard:
      These procedures alert [a plaintiff] to the legal theory underlying the
      defendant’s challenge, and enable him meaningfully to respond by
      opposing the motion to dismiss on legal grounds or by clarifying his
      factual allegations so as to conform with the requirements of a valid
      legal cause of action. This adversarial process also crystallizes the
      pertinent issues and facilitates appellate review of a trial court
      dismissal by creating a more complete record of the case. 93
      The general inquiry under Rule 12(b)(6) is whether the complaint contains
“enough facts to state a claim to relief that is plausible on its face.” 94 To
withstand a motion to dismiss, a plaintiff must sufficiently allege all facts
necessary to support the required elements under the legal theory proposed. 95



90
     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); Ashcroft v. Iqbal,
556 U.S. 662 (2009).
91
      Fed. R. Civ. P. 12(b)(6); Fed. R. Bankr. P. 7012.
92
      Neitzke v. Williams, 490 U.S. 319, 329 (1989).
93
       Id. at 329-30 (citing Brandon v. D.C. Bd. of Parole, 734 F.2d 56, 59 (D.C.
Cir. 1984)).
94
      Twombly, 550 U.S. at 570; Iqbal, 556 U.S. at 678 (internal quotation marks
omitted).
95
      Forest Guardians v. Forsgren, 478 F.3d 1149, 1160 (10th Cir. 2007).

                                          -24-
“[A] court’s function on a Rule 12(b)(6) motion is not to weigh potential evidence
that the parties might present at trial, but to assess whether the plaintiff’s
complaint alone is legally sufficient to state a claim for which relief may be
granted.”96 All well-pleaded factual allegations in a complaint are accepted as
true and viewed in the light most favorable to the nonmoving party. 97
      Sua sponte dismissal under Rule 12(b)(6) is permitted under certain
circumstances “as long as the procedure employed is fair to the parties.” 98 The
Tenth Circuit disfavors sua sponte dismissal, but has held that such
“dismissal . . . is not reversible error when it is patently obvious that the plaintiff
could not prevail on the facts alleged and allowing . . . an opportunity to amend
[the] complaint would be futile.” 99
      With these principles in mind, we review the Amended Counterclaim. EST
alleged that the sale of the Property constituted a fraudulent transfer under
Section 548(a)(1)(B) (constructive fraud under the Bankruptcy Code) and Section
544 (constructive fraud under state law). Section 548(a)(1)(B) states “[t]he
trustee [or a debtor-in-possession] may avoid any transfer . . . of an interest of the
debtor in property . . . that was made or incurred on or within 2 years before the
date of the filing of the petition, if the debtor voluntarily or involuntarily –
           (B)(i) received less than a reasonably equivalent value in
      exchange for such transfer [] and
            (ii)(I) was insolvent on the date that such transfer was made or
      such obligation was incurred, or became insolvent as a result of such


96
       Sutton v. Utah State Sch. for the Deaf & Blind, 173 F.3d 1226, 1236 (10th
Cir. 1999) (internal quotation marks omitted).
97
      Id.
98
      5B Charles A. Wright et al., Federal Practice and Procedure Civil § 1357 at
409 (3d ed. 2004).
99
      Knight v. Mooring Capital Fund, LLC, 749 F.3d 1180, 1190 (10th Cir.
2014) (quoting McKinney v. Okla. Dep’t of Human Servs., 925 F.2d 363, 365
(10th Cir. 1991) (internal citations omitted)).

                                          -25-
      transfer or obligation;
            (II) was engaged in business or a transaction, or was about to
      engage in business or a transaction, for which any property
      remaining with the debtor was an unreasonably small capital;
             (III) intended to incur, or believed that the debtor would incur,
      debts that would be beyond the debtor’s ability to pay as such debts
      matured; or
            (IV) made such transfer to or for the benefit of an insider, or
      incurred such obligation to or for the benefit of an insider, under an
      employment contract and not in the ordinary course of business. 100
The elements for constructive fraud under Oklahoma law are virtually the same. 101
To state a claim, EST was required to assert facts to support four elements: (1) a
transfer of an interest in property; (2) the transfer was made or incurred within
two years before the date of the bankruptcy petition; (3) the debtor received less
than a reasonably equivalent value in exchange for the transfer; and (4) the debtor
was insolvent on the date the transfer was made or became insolvent as a result of
the transfer, or one of the balance sheet insolvency alternatives apply. Only the
third and fourth elements are at issue here.
      1.     Allegations Regarding Reasonably Equivalent Value
      First, EST argues that the bankruptcy court erred in sua sponte dismissing
the Avoidance Counterclaims for failing to adequately plead reasonably
equivalent value. The Bankruptcy Code does not define reasonably equivalent
value, but it generally means that the debtor has received value that is
substantially comparable to the worth of the transferred property. 102 An
examination into reasonably equivalent value includes three inquiries: (1)



100
      11 U.S.C. § 548(a)(1)(B).
101
      Stillwater Nat’l Bank & Trust Co. v. Kirtley (In re Solomon), 299 B.R. 626,
633 (10th Cir. BAP 2003) (“[T]he Oklahoma UFTA and § 548 are identical, and
cases construing the elements under § 548 are persuasive interpretations for the
UFTA.”).
102
      In re Pringle, 495 B.R. 447, 463 (9th Cir. BAP. 2013).

                                        -26-
whether value was given; (2) if value was given, whether it was given in
exchange for the transfer; and (3) whether what was transferred was reasonably
equivalent to what was received. 103
      The Amended Counterclaim contained the following factual assertions: 1)
the bankruptcy case was initiated on March 30, 2010;104 2) on or about October
11, 2007, EST and LTF entered into a Purchase Agreement for the sale of the
Property for $3,000,000;105 3) “EST submits” that at that time and thereafter the
Property was worth in excess of $1,000,000 more than the purchase price; 106 and
(4) the sale closed in September 2008.107 The bankruptcy court rejected the
assertion regarding the Property’s value, describing it as the Debtor’s opinion. 108
      After carefully reviewing the record, we are persuaded EST adequately pled
lack of reasonably equivalent value. When read together, the allegations in the
Amended Counterclaim state that EST sold the Property for over $1,000,000 less
than what it was worth. Alleging such a deficiency plausibly supports an
inference that EST did not receive reasonably equivalent value. 109 Further,

103
      Id.
104
      Amended Counterclaim at 6, ¶ 7, in App. at 145.
105
      Id.
106
      Id., ¶ 8.
107
      Id.
108
       Dismissal Order at 11, in App. at 298 (“The statement, ‘EST submits that
the LTF Acreage had a value in excess of $1,000,000 more than the Purchase
Price at the time of the transfer,’ is not a fact, but rather the Debtor’s opinion.”).
109
      EST had also previously pled that its entire development property retained
a market value of no less than $13,800,000 in “as is” condition at the Closing, the
Property was nearly one-third of the development, thus its market value would be
$4,337,000. See EST’s Motion for Summary Judgment on Counts II and III of the
Amended Counterclaim at 6, ¶8, in App. at 167. These assertions were supported
by an affidavit executed by Edwin H. Hawes, III, EST’s principal. Id., Affidavit
in Support of Motion for Summary Judgment on Counts II and III of the Amended
Counterclaim, in App. at 175-77. Thus, the record before the bankruptcy court
                                                                      (continued...)

                                         -27-
prefacing an averment with “EST submits that” does not necessarily denote an
opinion; “submits” is sometimes used in place of “contends.” Even if EST’s
allegation regarding the Property’s value may be an opinion, it is an opinion as to
a fact. Factual allegations must generally be accepted as true when evaluating a
motion to dismiss.110 It is also well-established that an “owner of real property
may testify as to the value of her property.”111 Prior to the closing of the sale,
EST owned the Property. The bankruptcy court therefore erred in concluding
EST failed to plead the element of constructive fraud relating to reasonably
equivalent value.
      2.        Allegations Regarding Insolvency
      The Bankruptcy Code defines insolvency as a “financial condition such that
the sum of such entity’s debts is greater than all of such entity’s property, at fair
valuation[.]”112 In its Amended Counterclaim, EST alleged the following facts:
(1) EST was insolvent or became insolvent as a result of the sale and transfer of
the LTF Acreage; and (2) at the time of the transfer, EST was essentially illiquid
and therefore was engaged in business for which any remaining property
constituted unreasonably small capital. EST also included allegations that
parroted the language in Section 548(a)(1)(B)(ii), which addresses the insolvency
alternatives.
      The bankruptcy court dismissed the Avoidance Counterclaims without


109
      (...continued)
also bolsters EST’s claim that it received less than reasonably equivalent value.
110
       ASARCO LLC v. Union Pac. R. Co., 755 F.3d 1183, 1188 (10th Cir. 2014)
(In the context of a motion to dismiss, courts must “accept as true all
well-pleaded factual allegations in the complaint and view them in the light most
favorable to the [plaintiff].”) (internal quotation marks omitted).
111
       James River Ins. Co. v. Rapid Funding, LLC, 658 F.3d 1207, 1215 (10th
Cir. 2011) (quoting Turner v. Murphy Oil USA, 759 F. Supp. 2d 854, 857-58 (E.D.
La. 2011)).
112
      11 U.S.C. § 101(32).

                                         -28-
leave to amend after concluding sua sponte that such allegations were conclusory
and insufficient to state a plausible claim under the insolvency element of
constructive fraud. If this appeal presented a typical case where the only papers
on file were the complaint and the motion to dismiss, we would be inclined to
agree. A number of courts have acknowledged that threadbare allegations
regarding a debtor’s insolvency are insufficient to satisfy Iqbal and Twombly. 113
This holding is consistent with the purpose of Iqbal and Twombly, which is “to
weed out claims that do not (in the absence of additional allegations) have a
reasonable prospect of success, [and] also to inform the defendants of the actual
grounds of the claim against them.” 114
      In this case, however, the issue is not whether LTF had “fair notice of what
the . . . claim is and the grounds upon which it rests” or whether EST’s assertions
regarding insolvency were “speculative.”115 On the contrary, the bankruptcy court
had already entertained several motions, including a motion for summary
judgment, and the record contained ample information regarding EST’s
prepetition financial condition. For example, EST had previously alleged that at
the time of the transfer, its financial statements reflected it had a negative net



113
       See, e.g., Angell v. BER Care, Inc. (In re Caremerica, Inc.), 409 B.R. 737,
752 (Bankr. E.D. N.C. 2009) (conclusory statement, that “[e]ach preferential
transfer was made while the [t]ransferor was insolvent,” without factual assertions
in support of the debtor’s insolvency fails to satisfy Iqbal’s first prong); Waite v.
Schoenbach, No. 10 Civ. 3439, 2010 WL 4456955, at *7 (S.D.N.Y. Oct. 29, 2010)
(Plaintiff’s allegations that the “transfers were made without fair consideration”
and “rendered Defendants insolvent” are conclusory allegations that are
insufficient to withstand a motion to dismiss.);Crescent Res., LLC v. Nexen Pruet,
LLC (In re Crescent Res., LLC), No. 09-115-7, 2012 WL 195528, at *8 (Bankr.
W.D. Tex. Jan. 23, 2012) (complaint that does no more than mirror the elements
of §548, and contain only the dates, amounts, and names of transferee, along with
general conclusory allegations of insolvency and reasonably equivalent value,
held insufficient).
114
      Robbins v. Okla., 519 F.3d 1242, 1248 (10th Cir. 2008).
115
      Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotation
marks omitted).

                                          -29-
worth of nearly $1.3 million.116 The record before the bankruptcy court at the
time the Dismissal Order was entered also included EST’s Balance Sheet near the
time of the transfer, proffered in admissible form.117 That balance sheet supports
EST’s insolvency allegation.
      Courts generally limit their consideration to the “contents of the complaint
when ruling on a 12(b)(6) motion,” with the following exceptions: “documents
incorporated by reference in the complaint; documents referred to in and central
to the complaint, when no party disputes its authenticity; and matters of which a
court may take judicial notice.”118 A court may take judicial notice of its docket
and the papers on file, as long as it does not accept the truth of the matters
asserted in those papers.119 At least one bankruptcy court has held that a
conclusory allegation regarding insolvency was sufficient to withstand a motion
to dismiss where the court previously heard ample evidence on the issue. 120 That
case is persuasive because it gives effect to the purpose of Iqbal and Twombly -



116
    See EST’s Motion for Summary Judgment on Counts II and III of the
Amended Counterclaim at 5, ¶6, in App. at 166.
117
      Id., 2008 Balance Sheet, in App. at 174.
118
       See Berneike v. CitiMortgage, Inc., 708 F.3d 1141, 1146 (10th Cir. 2013).
See also 5B Charles A. Wright et al., Federal Practice and Procedure Civil § 1357
at 376 (3d ed. 2004) (Courts are “not limited to the four corners of the complaint”
and may consider “matters incorporated by reference or integral to the claim,
items subject to judicial notice, matters of public record, . . . and items appearing
in the record.”).
119
      St. Louis Baptist Temple, Inc. v. Fed. Deposit Ins. Corp., 605 F.2d 1169,
1172 (10th Cir. 1979). See also Baldwin v. Phillips, No. 7-13-11987, 2014 WL
5363145, at *6 n.3 (Bankr. D. N.M. Oct. 21, 2014) (taking judicial notice of the
docket in making findings); In re Mailman Steam Carpet Cleaning Corp., 196
F.3d 1, 8 (1st Cir. 1999) (citing Fed. R. Evid. 201for the proposition that “[t]he
bankruptcy court appropriately took judicial notice of its own docket”); In re
Quade, 496 B.R. 520, 524 (Bankr. N.D. Ill. 2013) (a “bankruptcy court [is
authorized] to take judicial notice of its own docket”) (citation and internal
quotation marks omitted).
120
     Official Comm. of Unsecured Creditors of TOUSA, Inc. v. Technical
Olympic, S.A. (In re TOUSA, Inc.), 437 B.R. 447 (Bankr. S.D. Fla. 2010).

                                         -30-
which is to eliminate implausible or specious claims - while allowing the parties
some flexibility when pleading an issue that has previously been addressed.
      We note that in most cases, the bankruptcy court is not required to scour
the record for items that amplify a party’s allegations, nor is it required to take
judicial notice of its docket before ruling on a motion to dismiss. Where,
however, a court has already entertained a motion for summary judgment and the
papers on file contain ample evidence and allegations regarding insolvency, it is
fairly unusual to dismiss a complaint sua sponte, and without leave to amend, for
failing to adequately plead that very element. Under such circumstances, it is not
“patently obvious that the plaintiff could not prevail on the facts alleged,” or that
“allowing . . . an opportunity to amend [the] complaint would be futile.” 121 Thus,
under the facts of this particular case, and in light of the Tenth Circuit’s policy
disfavoring sua sponte dismissals, we believe the bankruptcy court should have
evaluated the sufficiency of EST’s amended complaint in light of the previous
filings in the record regarding insolvency. The bankruptcy court therefore erred
when it dismissed the Avoidance Counterclaims under Rule 12(b)(6) sua sponte
without granting leave to amend.
      3.     LTF’s Arguments Regarding Dismissal of the Avoidance
             Counterclaims
      LTF urges this Court to affirm the dismissal of the Avoidance
Counterclaims on two alternative grounds: 1) EST failed to obtain leave from the
bankruptcy court to file the Amended Counterclaim; and 2) the transfer did not
involve property of the estate given the bankruptcy court’s previous ruling. We
reject the first argument because the bankruptcy court in effect granted leave to
amend by explicitly reinstating the Amended Counterclaim after the appeal was



121
      Knight v. Mooring Capital Fund, LLC, 749 F.3d 1180, 1190 (10th Cir.
2014) (describing the circumstances under which sua sponte dismissal is
appropriate) (internal quotations omitted).

                                          -31-
dismissed. At that point, further leave to amend was unnecessary. We construe
the latter argument to be directed at the futility of the proposed amendments.
“The party opposing the proposed amendment bears the burden of establishing its
futility.”122 We reject this argument as well because it fails to recognize that
there were two transfers - a transfer of real property and a transfer of the
Escrowed Funds for Improvements to the Property. The Avoidance
Counterclaims sought to recover either the Property res or the full value of the
Property, not the Escrowed Funds. The bankruptcy court’s previous ruling related
to the transfer of the Escrowed Funds, not a transfer of the Property itself.
Section 548’s scope includes property that would have been property of the estate
but for the transfer. There is no real dispute that the Property was EST’s but for
the sale.
       In sum, we conclude that the bankruptcy court erred in sua sponte
dismissing the Avoidance Counterclaims under Rule 12(b)(6). Given the entire
record available to the bankruptcy court at the time it ruled on the motion to
dismiss, we are convinced EST stated plausible claims under Sections 548 and
544.
       C.    Denial of EST’s summary judgment motions and motion to stay
             deadlines
       The bankruptcy court initially denied EST’s motion for summary judgment
because EST failed to comply with Rule 7013 and first seek leave to file the
counterclaims. It also denied EST’s motion to reconsider that ruling. The
bankruptcy court’s subsequent reinstatement of the Avoidance Counterclaims,
however, effectively vacated its ruling that leave to amend was required, making


122
       Mackley v. TW Telecom Holdings, Inc., 296 F.R.D. 655, 661 (D. Kan.
2014). See also Garayalde-Rijos v. Municipality of Carolina, 747 F.3d 15, 23
(1st Cir. 2014) (“The party defending the dismissal must show that ‘the
allegations contained in the complaint, taken in the light most favorable to the
plaintiff, are patently meritless and beyond all hope of redemption.”) (internal
quotation marks omitted).

                                         -32-
any appeal of it moot.
      When the bankruptcy court reinstated the Avoidance Counterclaims, it also
reinstated EST’s summary judgment motion. It then denied the motion as moot
based on its decision to dismiss the counterclaims. Our reversal of the
bankruptcy court’s dismissal of the Avoidance Counterclaims revives the issues
raised in EST’s motion for summary judgment. Because the bankruptcy court did
not consider these issues on their merits, and because appellate courts generally
do not consider issues not passed on below, it is appropriate to remand the case to
the bankruptcy court to address these issues first. 123
                                   CONCLUSION
      For the reasons stated above, we AFFIRM IN PART and REVERSE IN
PART. The bankruptcy court correctly determined the Escrowed Funds were not
property of the estate. We AFFIRM the entry of the 2011 Summary Judgment,
and order denying the motion to alter the 2011 Summary Judgment. The
bankruptcy court’s sua sponte dismissal of the Avoidance Claims for pleading
deficiencies was erroneous. Accordingly, we REVERSE the Dismissal Order to
the extent it dismissed the Avoidance Counterclaims and AFFIRM the balance.
We DISMISS AS MOOT the appeal of the Counterclaim Amendment Order and
the Counterclaim Reconsideration Order. Finally, we VACATE the Moot Orders
and REMAND the case to the bankruptcy court to rule on issues raised in EST’s
motion for summary judgment and its motion to stay scheduling order deadlines.




123
      N. Tex. Prod. Credit Ass’n v. McCurtain Cnty. Nat’l Bank, 222 F.3d 800,
812 (10th Cir. 2000) (“As a general rule, [appellate courts] do not consider issues
not passed on below, and it is appropriate to remand the case to the [lower] court
to address an issue first.”); Orton v. Johnny’s Lunch Franchise, LLC, 668 F.3d
843, 850 (6th Cir. 2012) (vacating order denying motion to amend as moot
because appellate court vacated grounds on which district court’s dismissal was
predicated).

                                          -33-